DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 03/11/2022.  Claims 23-42 and 45-52 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25, 28, 33-35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia),  and Udall (US 2013/0254262 A1, hereinafter referred to as Udall).

As to claim 23, Brinson, JR. teaches a computer-implemented method comprising: 
receiving, by the mobile device, the plurality of profile classes from the set of one or more server computers (see paragraph [0037], the crowd-sourced content 138 may comprise customer reviews, comments, star ratings, blog entries, and other crowd-sourced data known in the art for enhancing the listings provided by the local listings provider system 120. The classification data 140 may provide profile classes, interests, business types, and other classification data utilized by the logic modules 126 executed on the application servers 122; [0110]). 
Brinson, JR. fails to explicitly teach  data from at least one or more sensors of the mobile device but Klein teaches gathering, by the mobile device, mobile device user data from at least one or more sensors of the mobile device (see paragraphs [0008]-[0010]; [0022]…motion data is obtained from at least one sensor selected from the group consisting of: a motion sensor, a haptic sensor an accelerometer, a gyroscope, and a combination thereof..; [0046]-[0047]… sensor data collected from the device…; [0053-[0054]); wherein the set of one or more server computers trains a decision tree with the mobile device user data in response to receiving of the mobile device user data from the mobile device (see paragraph [0098]… to train computers to recognize complex patterns and make intelligent decisions based on data, some of these methods include: Decision tree learning…mobile device user recognition which is schematically illustrated in FIG. 5;  collecting data from the mobile device ( e.g., from sensors on the mobile device)).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Brinson, JR. to add collected data sensors to Brinson, JR.’s system as taught by Klein above.  The modification would have been obvious because one of ordinary skill would be motivated to enable safe and automatic authentication of users as suggested by Klein (paragraph [0017]).
But Brinson, JR and Klein fail to explicitly teach:
sending, by the mobile device, a first set of mobile device user data to a set of one or more servers, wherein the set of one or more servers trains a decision tree using a machine learning process executing on the one or more servers with the first set of mobile device user data and a second set of mobile user data from a plurality of other mobile devices and,  in response to receiving of the first and second sets mobile device user data,  the one or more servers derives a plurality of profile classes from the class data using the decision tree, and the second set of mobile user data includes sensor data from the plurality of other mobile user devices; and 
reconfiguring, by the mobile device, the mobile device based on a selected profile classes, wherein the reconfiguring of the mobile device includes at least one of adding or changing the information presented to a user of the mobile device based on at least the plurality of two or more profile classes. 
However, Ramer, in combination with Brinson, JR. and Klein, teaches:
sending, by the mobile device, a first set of mobile device user data to a set of one or more servers, wherein the set of one or more servers trains a decision tree using a machine learning process executing on the one or more servers with the first set of mobile device user data and a second set of mobile user data from a plurality of other mobile devices and,  in response to receiving of the first and second sets mobile device user data,  the one or more servers derives a plurality of profile classes from the class data using the decision tree, and the second set of mobile user data includes sensor data from the plurality of other mobile user devices (paragraphs [0911]…users may be classified on a combination of mobile subscriber characteristics, device type, location, behavioral history, transaction history, or other parameters and the resulting classes…; [1406]..statistical analysis techniques, such as decision tree…may be used to determine the relationship between…mobile subscriber characteristics; [1424]-[1426]… behavioral profiles…Realtime mobile traffic data may be associated with a user profile, including a historical user profile that includes prior activities, behaviors, and the like…; and [1428]-[1429]…User profile characteristics and behaviors may be used in the responsiveness model to predict a response outcome…; [1748] – [1751] Profile Class; [1872]...user profile, [1965]…Predictive analytics may also include machine learning techniques. Machine learning includes a number of statistical methods…. machine learning emulates human cognition and learns from training examples to predict future events…Neural networks…Support vector machines…; [2063] sensors).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., and Klein to add collected data sensors to the combination system of Brinson, JR., and Klein, as taught by Ramer above.  The modification would have been obvious because one of ordinary skill would be motivated to facilitate the selection of appropriate advertisements to be delivered to mobile communication facilities, as suggested by Ramer ([0004]).
But Brinson, JR., Klein and Ramer fail to teach: 
selecting a selected profile class from the plurality of profile classes based on at least data derived from a use of the mobile device and a machine learning process executing on the mobile device; and 
reconfiguring, by the mobile device, the mobile device based on a selected two or more profile classes, wherein the reconfiguring of the mobile device includes at least one of adding or changing information presented to a user of the mobile device based on at least the plurality of profile classes.
Ficcaglia teaches:
selecting a selected profile class from the plurality of profile classes based on at least data derived from a use of the mobile device and a machine learning process executing on the mobile device (paragraphs [0020]-[0021]…machine learning algorithms
are used to generate predictive models classify individual users into demographic profiles relevant to search marketing and mobile consumption….class membership   .. class or classes a user belongs…given a mobile user's current location, a predictive model may provide a highly accurate probability determination …;  [0034]-[0036]…predictive models are used by a class membership estimation engine 152 to provide class membership probability estimations 133 based on a user input 132…user input 132 is originated from a client device 110 as a user request 111…; [0043]-[0044]… class membership estimation engine 114 can select  one or more predictive models…class membership predictions generated by the class membership estimation engine 114 can be transferred via a user request 132 to an information server 130…; wherein using the broadest reasonable interpretation, Examiner interprets “class membership” as profile class).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein and Ramer to add a profile class to the combination system of Brinson, JR., Klein and Ramer, as taught by Ficcaglia above.  The modification would have been obvious because one of ordinary skill would be motivated to utilize predictive models to predict demographic profiles for advertisers without a persistent user or device location data store and predictive models shield user's current or past location information from advertisers, thus allowing utilization of the location data without directly sharing or revealing information to the party who needs the data, as suggested by Ficcaglia ([0019]).
However, Brinson, JR., Klein, Ramer and Ficcaglia fail to explicitly teach:
reconfiguring, by the mobile device, the mobile device based on a selected profile class, wherein the reconfiguring of the mobile device includes at least one of adding or changing information presented to a user of the mobile device based on at least the plurality of profile classes.
Udall, in combination with Brinson, JR., Klein, Ramer and Ficcaglia teaches:
reconfiguring, by the mobile device, the mobile device based on a selected profile class, wherein the reconfiguring of the mobile device includes at least one of adding or changing information presented to a user of the mobile device based on at least the plurality of  profile classes (see paragraphs [0019]…dynamically reconfiguring a first specific class of mobile application within a generic class of mobile applications within a mobile device to a second specific class of mobile application within the same generic class of mobile applications, and wherein said first specific class of mobile application is dynamically reconfigurable (replacing a first mobile application with a second mobile application...changing a presentation theme; adding/changing content associated with a function embedded in the first mobile application; [0109]), 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer and Ficcaglia to add collected data sensors to the combination system of Brinson, JR., Klein, Ramer and Ficcaglia, as taught by Udall above.  The modification would have been obvious because one of ordinary skill would be motivated to dynamically reconfiguring a generic class mobile application in a mobile device for a specific use within that general class, as suggested by Udall ([0014]).

As to claim 24, which incorporates the rejection of claim 23, Klein teaches wherein the one or more sensors of the mobile device are each selected from the group consisting of a location sensor, motion sensor, magnetometer, light sensor, proximity sensor, and camera sensor (paragraph [0027] …motion sensor). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Brinson, JR. to add collected data sensors to the Brinson, JR.’s system as taught by Klein above.  The modification would have been obvious because one of ordinary skill would be motivated to enable safe and automatic authentication of users as suggested by Klein ([0017]).
 
As to claim 25, which incorporates the rejection of claim 23, Brinson, JR. teaches wherein the mobile device user data further includes one or more of time of events, location of events taken by the user, installed applications on the mobile device, or use of the installed applications (paragraphs [0011], [0031], location and/or demographics, interests, traits, and characteristics). 

As to claim 28, which incorporates the rejection of claim 23, Brinson, JR., Klein and Ramer fail to teach wherein the adding or changing the information presented to a user of the mobile device includes one or more of presenting suggestions or changing a presentation language.  
However Udall teaches wherein the adding or changing the information presented to a user of the mobile device includes one or more of presenting suggestions or changing a presentation language  (paragraphs [0019]…wherein said first specific class of mobile application is dynamically reconfigurable (replacing a first mobile application with a second mobile application...changing a presentation theme; adding/changing content associated with a function embedded in the first mobile application; [0109]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer and Ficcaglia to add collected data sensors to the combination system of Brinson, JR., Klein, Ramer and Ficcaglia, as taught by Udall above.  The modification would have been obvious because one of ordinary skill would be motivated to dynamically reconfiguring a generic class mobile application in a mobile device for a specific use within that general class, as suggested by Udall ( [0014]).  

Claim 33 recites substantially the same functionalities recited in claim 23 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 
23.  Therefore, claim 33 is rejected for the same reasons as applied to claim 23 above.

Claim 34 recites substantially the same functionalities recited in claim 24 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 24.  Therefore, claim 34 is rejected for the same reasons as applied to claim 24 above.

Claim 35 recites substantially the same functionalities recited in claim 25 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 25.  Therefore, claim 35 is rejected for the same reasons as applied to claim 25 above.

Claim 38 recites substantially the same functionalities recited in claim 28 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 28.  Therefore, claim 38 is rejected for the same reasons as applied to claim 28 above.

Claims 26-27 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia),  and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Parupudi et al. (US 7,359,714 B2, hereinafter referred to as Parupudi).

As to claim 26, which incorporates the rejection of claim 23, Brinson, JR., Klein, Ramer and Ficcaglia fail to explicitly teach: Ser. No. 16/184,946Page 2 of 6Dkt. No. 4860.P14895USC1determining, by the mobile device, a truth reference from any one or more of the mobile device user data and one or more of the plurality classes that associated with the mobile device, wherein the server incorporates the truth reference into the decision tree.  
However, Parupudi teaches:
determining, by the mobile device, a truth reference from any one or more of the mobile device user data and one or more of the plurality classes that associated with the mobile device, wherein the server incorporates the truth reference into the decision tree (see col. 3, lines 30-67 to col. 4, lines 1-37, hierarchical tree of nodes, where each node represents some aspect of the world. Each node is connected to at least one other
node by a branch; col. 9, lines 31-67 to col. 10, lines 1-30, col. 16, lines 25-67, to col. 17, lines 1-67, traveler, col. 28, lines 28-57 to col 29., lines 1-10, home, work).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall to add collected data sensors to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall, as taught by Parupudi above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a uniform, standardized way to enhance the world of context aware computing, as suggested by Parupudi (see col. 30, lines 27-30).

As to claim 27, which incorporates the rejection of claim 26, Brinson, JR., Klein, Ramer, Ficcaglia and Udall fail to explicitly teach: 
determining, by the mobile device, a truth reference from a priori knowledge. 
However, Parupudi teaches:
determining, by the mobile device, a truth reference from a priori knowledge (see col. 9, lines 31-67 to col. 10, lines 1-30, col. 16, lines 25-67, to col. 17, lines 1-67, traveler, col. 28, lines 28-57 to col 29., lines 1-10, home, work). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall to add collected data sensors to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall, as taught by Parupudi above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a uniform, standardized way to enhance the world of context aware computing, as suggested by Parupudi (see col. 30, lines 27-30).

Claim 36 recites substantially the same functionalities recited in claim 26 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 26.  Therefore, claim 36 is rejected for the same reasons as applied to claim 26 above.

Claim 37 recites substantially the same functionalities recited in claim 27 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 27.  Therefore, claim 37 is rejected for the same reasons as applied to claim 27 above.

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia),  and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and VIRKAR et al. (US 20100063948 A1, hereinafter referred to as VIRKAR).

As to claim 29, which incorporates the rejection of claim 23, VIRKAR teaches wherein the machine learning process is selected form the group consisting of supervised learning and unsupervised learning (see paragraph [0164] …machine learning methods selected from the group consisting of supervised machine learning methods, unsupervised machine learning methods, pattern-based learning or a combination of supervised and unsupervised, and pattern based machine learning methods).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall to add supervised learning and unsupervised learning to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall, as taught by VIRKAR above.  The modification would have been obvious because one of ordinary skill would be motivated to obtain more focused solution for the problem at hand by providing smaller amount of information to the learning machine, as suggested by VIRKAR ([0090]).

Claim 39 recites substantially the same functionalities recited in claim 29 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 29.  Therefore, claim 39 is rejected for the same reasons as applied to claim 29 above.

Claims 30-32 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia),  and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Parupudi et al. (US 7,359,714 B2, hereinafter referred to as Parupudi), and Ghani et al. (US 8,676,730 B2, hereinafter referred to as Ghani).

As to claim 30, which incorporates the rejection of claim 29, Ghani teaches wherein the supervised learning is inferring a function from labeled training data (see col. 5, lines 1-9…supervised learning is the machine learning task of inferring a function from supervised (i.e., labeled) training data).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia, Udall and Parupudi to add supervised learning and unsupervised learning to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia, Udall and Parupudi, as taught by Ghani above.  The modification would have been obvious because one of ordinary skill would be motivated to have the efficiency and accuracy of the process for classifiers from training data using supervised classification techniques that can be improved, as suggested by Ghani (see col.1, lines 51-52).

As to claim 31, which incorporates the rejection of claim 29, Ghani teaches wherein the unsupervised learning finds hidden structure in unlabeled data (col. 5, lines 34-36, 
clustering techniques can provide previously un-specified topics.  As known in the art, a clustering algorithm is commonly used to determine these hidden patterns by learning the structure of the unlabeled data, extracting useful information from it, and grouping similar data).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia, Udall and Parupudi to add supervised learning and unsupervised learning to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia, Udall and Parupudi, as taught by Ghani above.  The modification would have been obvious because one of ordinary skill would be motivated to have the efficiency and accuracy of the process for classifiers from training data using classification techniques such as clustering that can provide previously un-specified topics, as suggested by Ghani (see col.1, lines 51-52; col. 5, lines 35-36).

As to claim 32, which incorporates the rejection of claim 23, Brinson, JR. teaches wherein the plurality of classes can relate to any one or more of work, interests and geographical regions derived from the crowd-sourced data (see paragraphs [0011], [0031], location and/or demographics, interests, traits, and characteristics, [ crowd-sourced content 138 may comprise customer reviews, comments, star ratings, blog entries, and other crowd-sourced data known in the art for enhancing the listings provided by the local listings provider system 120). 
Claim 40 recites substantially the same functionalities recited in claim 30 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 30.  Therefore, claim 40 is rejected for the same reasons as applied to claim 30 above.

Claim 41 recites substantially the same functionalities recited in claim 31 and is directed to a non-transitory machine-readable medium storing program instruction that, when executed, cause a data processing system that performs the method of claim 31.  Therefore, claim 41 is rejected for the same reasons as applied to claim 31 above.

Claim 42 recites substantially the same functionalities recited in claim 32 and is directed to a non-transitory machine-readable medium storing program instruction that, when executed, cause a data processing system that performs the method of claim 32.  Therefore, claim 42 is rejected for the same reasons as applied to claim 32 above.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia),  and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Derawi et al. (“Fingerprint Recognition with Embedded Cameras on Mobile Phones” hereinafter referred to as Derawi).
 
As to claim 45, which includes the rejection of claim 23, Derawi teaches wherein the sensor data is data acquired from a camera on the mobile device (page 6, left column, Fig. 2 and Table I.  Cell phone camera…; right column, 5. EVALUATION…sensor equipment (i.e. camera in a mobile phone)). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall to add a camera on the mobile device to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall, as taught by Derawi above.  The modification would have been obvious because one of ordinary skill would be motivated to use mobile phones with a camera function that are capable of capturing image and processing tasks, as suggested by Derawi (Abstract).

Claims 46 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia), and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Donovan et al. (“The IBM trainable speech synthesis system,” hereinafter referred to as Donovan).

As to claim 46, which incorporates the rejection of claim 23, Donovan teaches wherein the decision tree is dynamically programmed from the second set of mobile user data (page 2 / 4, 3. RUNTIME SYNTHESIS…decision trees are used to convert the phone sequence into an acoustic, duration, and energy leaf for each feneme in the sequence…; Parameter Prediction… and  Dynamic Programming…4. DYNAMIC PROGRAMMING…dynamic programming (d.p.) search attempts to select the optimal set of segments from those available in the acoustic decision tree leaves to synthesise the requested acoustic leaf sequence…).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall to add dynamic programming to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall, as taught by Donovan above.  The modification would have been obvious because one of ordinary skill would be motivated to select the optimal set of segments from those available in the acoustic decision tree leaves, as suggested by Donovan (4. DYNAMIC PROGRAMMING).

Claim 50 recites substantially the same functionalities recited in claim 46 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 46.  Therefore, claim 50 is rejected for the same reasons as applied to claim 46 above.

Claims 47 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia),  and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Williams et al. (US 2005/0105712 A1, hereinafter referred to as Williams).

As to claim 47, which incorporates the rejection of claim 23, Williams teaches wherein the decision tree corresponds to a content and a content descriptor, the content defines what is to be learned by the machine learning process, and the content descriptor defines inputs for a machine learning process for the concept (paragraphs [0147].. The concept recognition engine (CRE); [0150]-[0151]…generate the description of any concept without having to manually create and maintain a specialized and very large database of concepts. Because concept indexing enables; [0234]…machine learning process (e.g., decision tree, support vector machine). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall to add a content descriptor to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall, as taught by Williams above.  The modification would have been obvious because one of ordinary skill would be motivated to use a technology based on a morpheme-level analysis of phrases enabling it to produce an "understanding" of the major components of the encapsulated meaning, as suggested by Williams ([0147]).

Claim 51 recites substantially the same functionalities recited in claim 47 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 47.  Therefore, claim 51 is rejected for the same reasons as applied to claim 47 above.

Claims 48 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia),  and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Williams et al. (US 2005/0105712 A1, hereinafter referred to as Williams), and Jolley et al. (US 2006/0174093 A1, hereinafter referred to as Jolley).

As to claim 48, which incorporates the rejection of claim 47, Jolley teaches wherein the content descriptor includes an attribute unit that includes a sample event captured in response to a trigger event (paragraphs [0044]-[0047]… attributes disclosed in TABLE 1…event attribute indicates a characteristic of the triggering event...; [0058]…triggers the event response in the handler... ). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia, Udall and Williams to add a trigger event to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia, Udall and Williams, as taught by Jolley above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce results in poor presentation and scalability difficulties, as suggested by Jolley ([0011]).

Claim 52 recites substantially the same functionalities recited in claim 48 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 48.  Therefore, claim 52 is rejected for the same reasons as applied to claim 48 above.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Ramer et al. (US 2011/0258049 A1, hereinafter referred to as Ramer), and Ficcaglia et al. (US 2009/0024546 A1, hereinafter referred to as Ficcaglia),  and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Duarte et al. (US 2011/0263241 A1, hereinafter referred to as Duarte).

As to claim 49, which incorporates the rejection of claim 33, Duarte teaches wherein the sensor data is acquired form a voice call (paragraphs [0015]-[0016]…data received from the sensor array while a telephone call, or other voice communication…; [0033]…data from the sensor array 228 indicating the mobile computing device 110 moves in the first direction causes data from a telephone call…).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall to add sensor data form a voice call to the combination system of Brinson, JR., Klein, Ramer, Ficcaglia and Udall, as taught by Duarte above.  The modification would have been obvious because one of ordinary skill would be motivated to simplify initiation of a telephone call or listening to audio data by using data captured during operation of the phone, as suggested by Duarte ([0054]).

Response to Applicant’s arguments
The Applicant’s arguments filed on 03/11/2022 have been fully considered but are partially moot in view of new ground(s) of rejection.
Rejections under 35 U.S.C. §103
Argument 1
Applicant appears to assert that Applicant respectfully submits that these independent claims are reciting a two-tier machine learning system, where a server machine learning process trains a decision tree using mobile device user data from a plurality of mobile devices. This decision tree is used derive a plurality of profile classes for a mobile device, where the mobile device uses a mobile device machine learning process to determine a selected profile class from the plurality of profile classes for the mobile device.
Examiner's response:
Examiner respectfully disagrees.  First the claim does not recite any” two-tier machine learning system.”  Second Klein does teach, in [0098], training computers to recognize complex patterns and make intelligent decisions based on data, some of these methods include: Decision tree learning

Argument 2
Applicant appears to assert that Ramer des not teach or suggest the claim element. Klein discloses a machine learning process running on the mobile device, but this machine learning process has inputs of motion data and not profile classes generated from a server machine learning process as claimed. Furthermore, Applicant respectfully submits that Udall, Brinson, and Coussemaeker are silent as to a machine learning process as claimed. Thus, Applicant respectfully submits that the combination of Brinson, Klein, Ramer, Udall, and Coussemaeker does not teach or suggest

Examiner's response:
Examiner respectfully disagrees. Sequeira et al. (US 2020/0320435 A1), and JUNG (US 2021/0056412 A1), new ground(s) of rejection, Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, and Udall do disclose all of the limitations of the independent claims, as amended.  Accordingly, this rejection is respectfully maintained.

Argument 3
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Parupudi does not teach or suggest the limitations in claims 23 and 33 and claims 26-27 and 36-37 that depend on them. Therefore, Applicant respectfully that claims 26-27 and 36-37 are patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Parupudi. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Vikar teach the limitations in claims 23 and 33 and claims 26-27 and 36-37 that depend on them.  Therefore, claims 26-27 and 36-37 are not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Vikar. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 4
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Vikar does not teach or suggest the limitations in claims 23 and 33 and claims 26-27 and 36-37 that depend on them. Therefore, Applicant respectfully that claims 26-27 and 36-37 are patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Parupudi. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Virkar teach the limitations in claims 23 and 33 and claims 26-27 and 36-37 that depend on them.  Therefore, claims 26-27 and 36-37 are not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Virkar. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 5
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Vikar does not teach or suggest the limitations in claims 23 and 33 and claims 30-32 and 40-42 that depend on them. Therefore, Applicant respectfully that claims 30-32 and 40-42 are patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, Parupudi, and Ghani. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall, Parupudi, and Ghani teach the limitations in claims 23 and 33 and claims 30-32 and 40-42 that depend on them.  Therefore, claims 30-32 and 40-42 are not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Vikar. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 5
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Vikar does not teach or suggest the limitations in claims 23 and 33 and claims 30-32 and 40-42 that depend on them. Therefore, Applicant respectfully that claims 30-32 and 40-42 are patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, Parupudi, and Ghani. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall, Parupudi, and Ghani teach the limitations in claims 23 and 33 and claims 30-32 and 40-42 that depend on them.  Therefore, claims 30-32 and 40-42 are not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Vikar. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 6
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Derawi does not teach or suggest the limitations in claims 23 and claim 45 that depends on it. Therefore, Applicant respectfully that claim 45 is patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Derawi. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall, Parupudi, and Derawi teach the limitations in claims 23 and claim 45 that depend on it.  Therefore, claim 45 is not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Derawi. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 7
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Donovan does not teach or suggest the limitations in in claims 23 and 33 and claims 46 and 50 that depend on them.
Therefore, Applicant respectfully that claims 46 and 50 are patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Donovan. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall, Parupudi, and Donovan teach the limitations in claims 23 and 33 and claims 46 and 50 that depend on them.  Therefore, claims 46 and 50 are not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Derawi. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 8
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Williams does not teach or suggest the limitations in claims 23 and 33 and claims 46 and 50 that depend on them.
Therefore, Applicant respectfully that claims 47 and 51 are patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Williams. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall, and Williams teach the limitations in claims 23 and 33 and claims 47 and 51that depend on them.  Therefore, claims 46 and 50 are not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Williams. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 9
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, Williams and Jolley, does not teach or suggest the limitations in claims 23 and 33 and claims 48 and 52 that depend on them.
Therefore, Applicant respectfully that claims 48 and 52 are patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, Williams and Jolley. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall, Williams and Jolley the limitations in claims 23 and 33 and claims 48 and 52 that depend on them.  Therefore, claims 46 and 50 are not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Williams. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 10
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, Williams and Jolley, does not teach or suggest the limitations in claims 23 and 33 and claims 48 and 52 that depend on them.
Therefore, Applicant respectfully that claims 48 and 52 are patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, Williams and Jolley. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall, Williams and Jolley the limitations in claims 23 and 33 and claims 48 and 52 that depend on them.  Therefore, claims 46 and 50 are not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Williams. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Argument 11
Applicant appears to assert that the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Duarte, does not teach or suggest the limitations in claim 23 and claim 49 that depends on it. Therefore, Applicant respectfully that claim 49 is patentable over the combination of Klein, Brinson, Ramer, Udall, Coussemaeker, and Duarte. Accordingly, Applicant respectfully requests the withdrawal of the rejection under pre-AIA  35 U.S.C. 103(a).

Examiner's response:
Examiner respectfully disagrees. The combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall, and Duarte the limitations in  claim 23 and claim 49 that depends on it.  Therefore, claim 49 is not patentable over the combination of Brinson, Klein, Ramer, Ficcaglia (US 2009/0024546 A1), new ground(s) of rejection, Udall and Duarte. Accordingly, Examiner respectfully maintains the rejection under pre-AIA  35 U.S.C. 103(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122